Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,10,11,13,14,17,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 8,712,383) in view of Patel et al. (US 2007/0025335).
Hayes discloses a computer implemented method at an electronic device with haptic and audio devices of detecting a first condition at device (col. 5, lines 47-48), in response generating a first alert corresponding to a first application including a first haptic component (col. 5, lines 43-45; col. 6, lines 55-59), generating a first audio component for the first application (col. 6, lines 4-6; 24-26), detecting a second condition at the device (col. 5, line 48), providing a second haptic output corresponding to the second alert corresponding to a second application (col. 6, line 65- col. 7, line 3), except for particularly stating that a second audio component is provided for the second application.
Patel discloses desirability of providing different audio components for different applications on an electronic device (par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide different audio components for different applications on a computer as suggested by Patel in conjunction with a system as disclosed by Hayes, in order that a user could have easily differentiated which sound alert corresponded with a specific detected condition, in order that conditions could have been responded to more rapidly.
Regarding claim 2, Hayes teaches that first and second haptic components are available to both first and second applications depending on how alerts are set up (col. 5, lines 51-55; col. 6, line 65- col. 7, line 3).
Regarding claims 10-11, Patel teaches use of different audio components for different applications (par. 2).
Regarding claims 13 and 17, claims are rejected for the same reasons as set forth above with regard to claim 1.
Regarding claims 14 and 18, claims are rejected for the same reasons as set forth above with regard to claim 2.
2.	Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. in view of Patel et al. and Kildal (US 2011/0267181) .
Hayes and Patel disclose a computer implemented system with audio and haptic alerts responsive to detected conditions as set forth above with regard to claim 1, except for particularly stating that device has touch sensitive display with haptic outputs.
Kildal discloses desirability of using a touch screen display with a computer device for providing  different haptic outputs on the display screen (par. 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a touch display as suggested by Kildal in conjunction with a system as disclosed by Hayes and Patel, in order to allow a user to receive tactile feedback due to user input, so a user could have known that input was properly received by the computer system.
3.	Claims 3-9,15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berglund and Lim disclose haptic output systems for computer devices.
5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689